Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00517-CR

                                      Julio Louis CRAWFORD,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR10663
                             Honorable Melisa Skinner, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 11, 2014

AFFIRMED

           Appellant Julio Louis Crawford pled guilty to the offense of causing serious bodily injury

to a child — a fifteen-month-old baby. After a punishment hearing, the jury recommended

punishment of eighty years’ confinement in the Texas Department of Criminal Justice—

Institutional Division.      The trial court sentenced Crawford in accordance with the jury’s

recommendation. On appeal, Crawford raises a single issue, complaining the trial court erred in

limiting closing arguments in the punishment phase to twenty minutes per side, thereby denying
                                                                                                    04-13-00517-CR


him the right to effective assistance of counsel as guaranteed by the Sixth Amendment of the

United States Constitution. 1 We affirm the trial court’s judgment.

                                                 BACKGROUND

         A detailed rendition of the factual background is unnecessary to the disposition of this

appeal. Accordingly, we provide only the necessary procedural background.

         Crawford was indicted for causing serious bodily injury to a child aged fourteen years or

younger. After the indictment was read, Crawford pled guilty before a jury to that offense.

Thereafter, the punishment phase of the trial began; Crawford elected to have a jury assess

punishment.

         In essence, the testimony at the punishment phase established that Crawford struck his

girlfriend’s fifteen-month-old son multiple times. As a result of these strikes, the child suffered a

traumatic brain injury. The doctors determined the child’s condition was irreversible, and with the

family’s permission, the child was removed from the ventilator. The child passed away.

         The State presented ten witnesses at the punishment phase: a custodian of records for the

San Antonio Fire Department (“SAFD”), who authenticated the 911 call; Crawford’s neighbor;

the SAFD paramedic who attended to the child on the scene; Angie Mota, the child’s mother;

Eugene Mota, one of Angie’s sons; John Zuniga, the investigating detective for the San Antonio

Police Department; two custodians of records for the hospitals that treated the child after he was

injured — both of whom merely authenticated the child’s medical records; Dr. Anh Dinh, a

pediatric intensivist, who was one of the child’s treating physicians; and Jennifer Jean Rulon, the

forensic pathologist who performed the child’s autopsy. Crawford called two witnesses during the


1
 The State suggests Crawford’s appellate complaint may in fact be an ineffective assistance of counsel claim. We
disagree. As the State notes, Crawford does not argue his trial counsel was ineffective; rather, he merely contends he
was denied effective assistance of counsel by virtue of the trial court’s limitation on closing arguments during the
punishment phase. We shall review Crawford’s complaint accordingly.

                                                        -2-
                                                                                                   04-13-00517-CR


punishment phase, himself and a woman who acted as an informal foster mother for Crawford and

his twin brother for several years.

         After the parties presented their evidence, the State inquired as to how much time would

be permitted for closing arguments. The trial court advised that each side would be given fifteen

minutes. Crawford’s trial counsel asked the trial court if he could have “just a little bit more than

that.” In response, the trial court stated each side could have twenty minutes. Thereafter,

Crawford’s counsel objected, stating twenty minutes was insufficient for this extremely serious

case and that he would need thirty minutes. The trial court overruled his objection.

         During his argument, Crawford’s trial counsel was able to discuss evidence presented by

all but four of the witnesses — the three custodians of records, who did nothing more than

authenticate the 911 call and the medical records, and his informal foster mother. In addition,

when the trial court advised him that his time had expired, Crawford’s attorney requested an

additional two minutes, which the trial court allowed.

         Ultimately, the jury recommended a sentence of eighty years’ confinement, and the trial

court sentenced Crawford accordingly. Crawford did not file a motion for new trial, but perfected

this appeal.

                                                    ANALYSIS

         Crawford raises a single issue on appeal in which he contends the trial court’s refusal to

allow him an additional ten minutes for closing argument during the punishment phase infringed

upon his right to effective assistance of counsel under the Sixth Amendment. 2



2
  It has long been held that a complete denial of the right to jury argument implicates a defendant’s Sixth Amendment
right to counsel. See Herring v. New York, 422 U.S. 853, 864–65 (1975). However, the Texas Court of Criminal
Appeals has yet to specifically hold that a restriction on the length of closing argument would implicate the Sixth
Amendment. Compare Dang v. State, 154 S.W.3d 616, 619–20 (Tex. Crim. App. 2005) (analyzing reasonable time
period for argument as statutory entitlement under arts. 36.07–.08 of Code of Criminal Procedure) with id. at 623
(Meyers, J., concurring) (stating limitations on closing argument may violate Sixth Amendment). Because we

                                                        -3-
                                                                                                   04-13-00517-CR


                                              Standard of Review

        Under the Texas Code of Criminal Procedure, a defendant has an inferential right to closing

argument. Dang v. State, 154 S.W.3d 616, 619–20 (Tex. Crim. App. 2005) (citing TEX. CODE

CRIM. PROC. ANN. art. 37.07–.08 (West 2007)). We review a trial court’s limit on the length of

closing argument for an abuse of discretion, keeping in mind that any limitation must be

reasonable. Dang, 154 S.W.3d at 619–20. Although the limitation must be reasonable, the trial

court’s discretion is “broad.” Id.; Aguilera v. State, 425 S.W.3d 448, 460 (Tex. App.—Houston

[1st Dist.] 2011, pet. ref’d). In determining whether the trial court abused its discretion, the Texas

Court of Criminal Appeals has promulgated several non-exclusive factors for a reviewing court to

consider in determining whether the trial court’s time limitation was reasonable. Aguilera, 425
S.W.3d at 460 (citing Dang, 154 S.W.3d at 621). The factors include, but are not limited to: (1)

the quantity of the evidence; (2) the duration of the trial; (3) conflicts in the testimony; (4) the

seriousness of the offense; (5) the complexity of the case; (6); whether counsel used the allotted

time efficiently; and (7) whether counsel advised the trial court of the issues he was unable to

discuss because of the time limitation. Id.

                                              The Dang Factors

Quantity of the Evidence, Duration of the Trial, and Conflicts in the Testimony

        The record establishes that twelve witnesses testified in a little over two days. The defense

presented two witnesses to the State’s ten, albeit three of the State’s witnesses were merely used

to authenticate evidence. However, the number of witnesses alone “does not indicate the number

or degree of potentially existing conflicts.” Dang, 154 S.W.3d at 621. Here, evidentiary conflicts

were almost non-existent. Crawford pled guilty before the jury and he testified to inflicting the


ultimately conclude the trial court did not abuse its discretion in limiting closing arguments to twenty minutes, we
need not decide whether the Sixth Amendment was implicated.

                                                       -4-
                                                                                     04-13-00517-CR


head wounds on the child. It appears Crawford desired to take issue with the child’s cause of

death, making much of the doctors’ decision to give the child a strong sedative to induce a coma

and then removing him from the ventilator when those drugs were still in his system. However,

Crawford was not charged with murder, so whether the child actually died from the injuries

sustained or because of certain drugs used to place the child in a coma-like state in an attempt to

save him is irrelevant. Crawford admitted to striking the child in the head while in a “fit.”

Seriousness of the Offense and Complexity of the Issues

       As noted above, Crawford pled guilty to intentionally or knowingly causing serious bodily

injury to a child. TEX. PENAL CODE ANN. § 22.04(a)(1) (West Supp. 2013). This offense is a first

degree felony. Id. § 22.04(e). A first degree felony is punishable “by imprisonment for life or for

any term of not more than 99 years or less than 5 years” and “a fine not to exceed $10,000.” Id.

§ 12.32 (West 2011). Moreover, a defendant who is found guilty of an offense under section

22.04(a)(1), i.e., injury to a child, is not eligible for community supervision. TEX. CODE CRIM.

PROC. ANN. art. 42.12, Sec. 3g(a)(1)(I) (West Supp. 2013). Despite the seriousness of the offense,

the issues in this case — other than those regarding the actual cause of death, which was irrelevant

— were not complicated. Crawford admitted his guilt. The only issue before the jury was the

proper punishment. In this regard, the evidence was undisputed that Crawford struck the child

several times. During his testimony, he expressed remorse, but claimed he could not remember

the incident. He claimed he had been drinking through the night and into the morning, and a

picture of his ex-girlfriend incited his emotions — she had an affair and their relationship ended

as a result. There was nothing complicated with regard to this evidence.

Efficient Use of Time

       Our review of the record shows Crawford’s trial counsel used his time very effectively

during closing argument. He discussed testimony from all but four of the witnesses — the
                                                -5-
                                                                                    04-13-00517-CR


custodians of records and Crawford’s de facto foster mother. He did not engage in improper

argument, nor was his presentation interrupted unnecessarily by objections from the State. He

covered the issues relevant to punishment and was not repetitive. Moreover, when the trial court

advised him time had expired, counsel requested an additional two minutes to complete his

presentation, and the trial court granted his request. Thus, counsel received only eight minutes

less than the time he requested.

Issues Not Discussed

       At no time did Crawford’s counsel set forth any evidence or topics that he would have

covered if he had been given an additional eight minutes. As noted, there were few, if any,

conflicts in the evidence, guilt was not an issue, and counsel had sufficient time to speak about

nearly all of the witnesses’ testimony.

                                           Application

       Crawford pled guilty, so there was no question regarding guilt. This case, in essence,

involved nine substantive witnesses with testimony lasting less than three days. Although the

seriousness of the offense and counsel’s efficient use of time weigh in favor of Crawford’s

complaint, the other factors do not. There are few conflicts in the evidence, e.g., the State’s

contention that Crawford struck the child to stop him from crying versus Crawford’s claim that

“he lost it” because he had been drinking and he saw a picture of his unfaithful ex-girlfriend, and

the irrelevant conflict over actual cause of death. Moreover, Crawford’s counsel addressed the

majority of the testimony in closing argument, and he never identified an issue or evidence that he

was unable to discuss due to the time limitation.

       Given the foregoing, we conclude the trial court did not abuse its considerable discretion

in determining that twenty minutes, which actually turned into twenty-two minutes, was a



                                               -6-
                                                                                    04-13-00517-CR


reasonable amount of time for closing arguments. See Dang, 154 S.W.3d at 619. We therefore

overrule Crawford’s sole appellate issue.

                                            CONCLUSION

       We hold the trial court did not err in limiting closing arguments to twenty minutes under

the circumstances of this case. We overrule Crawford’s issue and affirm the trial court’s judgment.


                                                 Marialyn Barnard, Justice

Do No Publish




                                               -7-